                                                            ~- a3
         Case 2:19-cv-08583-VAP-FFM Document 19 Filed 01/24/20   3~
                                                               Page 1 of 2 Page ID #:72
                                                                                                                        s~-S..
                                                                RECEIVE[? C;'CA
U.S. Departmt of dastice                                                                                       pRQCE55 RECEIPT AND RETURN
United Stites Marshals 5ery ee                          ~~~i MARr          J~RV~C~
                                                                J' ~k~~R ~ c                                  ~e ^In rir ¢[t~Ior Seruice afProce,~bta [j.~ A~rr*te~il"

 PL,AIPTI7FI~                                                                                                              Cd[TRTCA~ENUMBER
                                                          i~~~ ~~C ~~            i"17 ~ O~
 United Statcss of America                                                                                                 2:19-CV-fl8583-VAP(FFMX)
 DEFENDANT                                                                                                                 TYPE OF RROCESS
 $3,43x,287,22 in Bank Funds                                                                                               GomplaintfWarrant
                           NAME OF INDIVIDUAL,.CQMPANY,CORPORA'fTON,ETC.T~ SEAVE OR RESGRIFI'[03~ ~F PROPERTY TO SEIZE()R COAi[7ETVIIV
         ~~~~
                AT         ADDRF4S(Smet or RFD,Apartment No., Ctry, S7afe mrd Z!P CodeJ


 SEN13 Alf7ftC~ OF SERVICE COPY TU REQ[IEST6R AT NAA46 AND ADDEtESS BELQW                                                  Number of pry Eo be
                                                                                                                           served with Ehis Form 285
 AUSA $Pent A. WflittlesBy
                                                                                                                           l~iumber of parties Eo be
 Federal Cow•theuse, 14th Floor                                                                           ~                served in this case
 312 North Spring Street                                                                                  ~                Ct~ck t'or service
 Los Angeles,CA 90Q12                                                                                                      a,U.s.p.
 SPECIAL INS'IRUC17Q1VS QR Q7'FIER INFO~MA'[YON THAT {!VILE A3SIST IN E?CPEQCt[NG SERVICE(IpctgdtBxsineu rrnd~Nunn/e.fddresses,
 Al!T       Nambrra, arrd L'slimnterl7tmes Avatla~IejorServiu}:

 S       A    A                FOIL    3TllU      IONS
 Signs            omey    er    i~a     ~              ice on behalfof      ~ FLAINI7FF                       TELEPHON&NUMBER                     DATE
                  ~~            ~~                         ~1               ~ BEFENDANT                       213-844-5421                        12/05/19
                """'5P~hCE BELOW                   R         OF       S. MARSHAL ONLY - DO NOT WRITE BEIAW THIS LINE
I actmawledge reeeipt for the total    Total Process    District of      Distria w       Signature of A           d     S duty or Clerk                  Date
number of process indicated                             origin           Serve
(Sign artyjor I7SM285(!'more
tlum one USM2d5 is sabmittrd)         ~_                No.1~ No.~                                                                                       fZ      Q ~~

 I heroby certify snd return that 1 ❑ have personally served,~ have legal evidence oFservice,        I~ve executed es shovm in "Remarks",the process described on the
 individual,company,corporation,etc., at the address shmvn above on the on the individual,com      y,oorporeEion,etc. sho~m at the address inse[ted below.
 ❑ I hereby certify and return that I am unable to locate the individual, company,eocporattion, etc. named above (See remarks 6elmvJ
 Name and tiNe pf individual sarved (tfnot shmvn abm~e)                                                                    Date                   Time                  a~

                                                                                                                           lLl~~lq                     ~~         ❑~
 Addnsg(cornple~e wily di„~erenl rkan ahorvn above)                                                                        Sigristure of


                                                                                                                                                             1
                                                                                                                                                             ~ ~


 Service F~          Teel Mi{eage Charges         Fon~rding Fee          Total Chazges        Advance Depixits        Amount owed co U.3. Marshal' or
                     (imladi~rg endeavcus)                                                                            (Amount ofRefund#)
 $65.00                                                                  $65.00                                        $65.00
 REMARKS

 SEIZED $105,662.58(                         9—FBI-003792), $85,746.73(19—FBI-003801), $64,080.94(19—FBI-003802),
 $312,150.~y6(19—FBI—                        03803), $600,688.10(19—FBI-003804), $215,000.00(19—FBI-003805),
 $72,401. H~(1      I-0                      3806), $29,317.13(19—FBI-003807), $181,641.36(19—FBI-003808),
 $57,805.5(19-~-0                            3809), $350,000.00(19—FBI-003817), AND $1,355,792.81(19—FBI-003818)
 ~ 2:19—(:i~0$~83-'ON
                . a.~,                       12/06/2019.
          ~.
 J                 ~
 4L.


                                         1
                   D                     ~
                   M            ~~
                   C)           ..>   }'-




                                                                                                                                                             Form USM-2$5
 PRIOR VERSiORS OF THlS FORM ARE QBSOLETE                                                                                                                        Rex, 11118
Case 2:19-cv-08583-VAP-FFM Document 19 Filed 01/24/20 Page 2 of 2 Page ID #:73




            ATTACHMENT TO PROCESS RECEIPT AND RETURN

 Please Seize the Defendants $3,430,286.72 in Bank Funds:

 19-FBI-003792     3410190124          $105,662.58 in funds from Bank Account #1950265197 in
                                       the name of Darin M.Flashberg at Wells Fargo Bank, San
                                       Dimas, CA

 l9-FBI-003801     3410190125          $85,746.73 in funds from Bank Account #844565788 in the
                                       name of Medisphere Inc. dba Flash Medical at JPMorgan
                                       Chase Bank, San Dimas, CA

 19-FBI-003802     3410190126          $b4,080.94 in funds from Bank Account #206286657 in the
                                       name of Optimal Med,LLC at JPMorgan Chase Bank, San
                                       Dimas, CA

 19-FBI-003803     3410190127          $312,150.96 in funds from Bank Account #885058995 in the
                                       name of Qual Med,LLC at JPMorgan Chase Bank, San
                                       Dimas, CA

 19-FBI-003804     3410190128          $600,688.10 in funds from Bank Account #275922125 in the
                                       name of EZ Fit Medical Group,Inc. at JPMorgan Chase
                                       Bank, San Dimas,CA

 19-FBI-003805     3410190129          $215,000.00 in funds from Bank Account #118806766 in the
                                       name of DR Diagnostic Solutions LLC at JPMorgan Chase
                                       Banks, San Dimas, CA

 19-FBI-003806     3410190130          $72,401.11 in funds from Bank Account #359088595 in the
                                       name of Advanced Orthotics, Inc. at JPMorgan Chase Bank,
                                       San Dimas, CA

 19-FBI-003807     3410190131          $29,317.13 in funds from Bank Account #359076327 in the
                                       name ofPro-Fit Solutions, Inc. at JPMorgan Chase Bank,
                                       San Dimas, CA

 19-FBI-003808     3410190132          $181,64136 in funds from Bank Account #924914807 in the
                                       name of Leanne Flashberg or Darin M.Flashberg at
                                       JPMorgan Chase Bank, San Dimas,CA

 19-FBI-003809     3410190133          Up to $64,950.00 in funds on deposit in LPL Financial
                                       Investment Account #7507-3925 in the name of Darin M.
                                       Flashberg at LPL Financial, Fort Mill, South Carolina

 19-FBI-003817     3410190134          Up to $350,000.00 in funds on deposit in LPL Financial
                                       Investment Account #4304-0448 in the name of Darin M.
                                       Flashberg at LPL Financial, Fort Mill, South Carolina

 19-FBI-003818     3410190135          All funds on deposit in LPL Financial Investment Account
                                       #4213-7064 in the name of Darin M.Flashberg at LPL
                                       Financial, Fort Mill, SC (appraised value at time of warrant
                                       execution: $1,330,243.69)
